
	
		I
		111th CONGRESS
		2d Session
		H. R. 6428
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To exclude from gross income compensation provided by
		  Pacific Gas and Electric Company for victims of the natural gas transmission
		  line explosion occurring in San Bruno, California, and to treat as nontaxable
		  any gain from the involuntary conversion of their property as the result of
		  such explosion, without regard to the rules requiring conversion to property of
		  a similar use.
	
	
		1.Short titleThis Act may be cited as the
			 San Bruno Victims Compensation Fairness Act of
			 2010.
		2.Natural gas
			 transmission line explosion compensation excluded from gross income
			(a)In
			 generalFor purposes of the
			 Internal Revenue Code of 1986—
				(1)the natural gas
			 transmission line explosion on September 9, 2010, in San Bruno, California,
			 shall be treated as a qualified disaster under section 139(c) of such Code,
			 and
				(2)any compensation
			 provided by Pacific Gas and Electric Company to a victim of such disaster shall
			 be treated as a qualified disaster relief payment under section 139 of such
			 Code.
				(b)Effective
			 dateSubsection (a) shall
			 apply to amounts received on or after September 9, 2010.
			3.Gain from
			 conversion of property excluded from gross income
			(a)In
			 generalIn the case of any
			 gain from the compulsory or involuntary conversion of property as the result of
			 its destruction, in whole or in part, by the natural gas explosion described in
			 section 1(1)—
				(1)section 1033 of
			 the Internal Revenue Code of 1986 shall not apply with respect to such gain,
			 and
				(2)such gain shall
			 not be included in gross income for purposes of such Code.
				(b)Effective
			 dateSubsection (a) shall apply to compulsory or involuntary
			 conversions on or after September 9, 2010.
			
